FILED
                             NOT FOR PUBLICATION                            OCT 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TROYCE TABITHA BRANINBURG,                       No. 11-15557

               Plaintiff - Appellant,            D.C. No. 4:08-cv-04562-CW

  v.
                                                 MEMORANDUM *
MONTEREY COUNTY; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                      Claudia Wilken, Chief Judge, Presiding

                             Submitted October 9, 2012 **

Before:        THOMAS, RAWLINSON, and WATFORD, Circuit Judges.

       Troyce Tabitha Braninburg appeals pro se from the district court’s summary

judgment in her 42 U.S.C. § 1983 action alleging various constitutional violations

in connection with her confinement in Monterey County Jail while awaiting civil




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
commitment proceedings pursuant to California’s Sexually Violent Predator

(“SVP”) Act. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Jones v. Blanas, 393 F.3d 918, 926 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment to defendant Fithian

because Braninburg failed to establish a genuine dispute of material fact as to

whether Fithian was deliberately indifferent to Braninburg’s serious medical needs,

or whether Fithian personally participated in any other alleged constitutional

violations. See Jones v. Johnson, 781 F.2d 769, 771 (9th Cir. 1986) (pretrial

detainee’s claim for inadequate medical treatment is evaluated under Eighth

Amendment standard, and jail personnel violate the Eighth Amendment “if they

are deliberately indifferent to the [detainee’s] serious medical needs”); see also

Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988) (an official can be liable under

§ 1983 only “if he does an affirmative act, participates in another’s affirmative

acts, or omits to perform an act which he is legally required to do that causes the

deprivation” at hand (emphasis omitted)).

      The district court properly granted summary judgment to defendants

Kanalakis and Barrera because Braninburg failed to establish a genuine dispute of

material fact as to whether these defendants personally participated in any

constitutional violations. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989)


                                           2                                      11-15557
(supervisor is liable for constitutional violations of subordinates only if he

“participated in or directed the violations, or knew of the violations and failed to

act to prevent them”); see also Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989)

(party opposing summary judgment must present “significant probative evidence

tending to support its claim that material, triable issues of fact remain”).

      The district court did not abuse its discretion in denying Braninburg’s

request for additional time for discovery because Braninburg failed to show how

allowing additional discovery would have precluded summary judgment. See

Jones, 393 F.3d at 930-31.

      Braninburg’s contention that the district court improperly tried to require her

to exhaust administrative remedies is unpersuasive.

      AFFIRMED.




                                           3                                     11-15557